Title: General Orders, 11 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 11th 1775
Parole, Guilford.Counter-Sign, Hartford


The Court Martial of which Col. William Prescott was president is dissolved. A General Court Martial to be assembled at Cambridge, as soon as possible, to try such prisoners as shall be brought before them: All Evidences, and persons concern’d to attend the court.
The General understanding, there is a bad Custom prevailing, of the Non-Commissioned Officers and soldiers absenting themselves from Guard, under pretence of going for Provisions; it is therefore order’d, that all Officers and Soldiers, bring their provision to the Guard they mount, and on no pretence quit their Guard, untill it is regularly dissmissed.
Notwithstanding the orders of the provincial Congress, some persons are so daring as to supply the Soldiers with immoderate Quantities of Rum, and other spiritous Liquors; any Sutler, Tavern-keeper, or licenced Innholder, who shall presume after the date of this order, to sell to any non-commissioned Officer, or Soldier, any spiritous liquor whatsoever, without an Order in writing, from the Captain of the company to which such non-Commissioned Officer and Soldier belongs; he or they so offending, may expect to be severely punished.
Lieut: Col. Ward president of the Court Martial.
